DETAILED ACTION
	The instant application is a domestic application filed 24 April 2020, which is a divisional of US Application No. 16/098,764 (now abandoned), filed 02 November 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to the U.S. national phase of International Application No. PCT/CN2016/084926, filed 06 June 2016 and CN201610316497.7, filed 10 May 2016.
This reference is found in the first paragraph of the Specification as filed 24 April 2020. 
The concurrently filed application data sheet (ADS), however, does not list the above national stage information/foreign priority information. 
If the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. 
Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.


Claim Interpretation
	The recitation “preventing and controlling fusarium head blight…” in the preamble appears to be directed towards two distinct methods. The term “preventing” and “controlling” is not expressly defined in the instant Specification. Claim 1 further recites “administering…to plants infected or to be infected by fungi”. The use of the term “plants infected or to be infected” appears to correlate to the preamble “controlling” and “preventing”. Thus the term “preventing” is broadly and reasonably interpreted to include plants that have not yet been infected by fungi. In addition, the term “controlling” is broadly and reasonably interpreted to include plants infected by fungi. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qiaoli et al. (CN 102057914, cited in parent application 16/098,764) in view of Chao et al. (CN102150661, cited in PTO-892), and further in view of Everts et al. (Crop Protection, 2014, vol. 66, pp. 114-119, cited in parent application 16/098,764).
Qiaoli et al. teach a composition comprising metconazole (active ingredient A) and an antibiotic compound (active ingredient B), (abstract). Qiaoli et al. teach active ingredient B is selected from validamycin (also known as jinggangmycin or jingamycin), polyoxin and kasugamycin (abstract; Ex 1-9). Qiaoli et al. teach the ratio of A to B is 1:64 to 64:1 (claim 1); 1:50 to 50:1 (claim 2); 16:1 to 1:16 (paragraph [0009]). Qiaoli et al. also teach weight ratios of 1:8 and 8:1, 4:1 and 1:4, 1:2 and 2:1 (see for example para [0047]). Qiaoli et al. teach the active components are present in an amount of 1-95% by weight or 10-80% by weight (claim 6). Qiaoli et al. teach the composition is provided as a liquid having water, having additional ingredients including surfactants, dispersing agent, wetting agent, adhesive, anti-foaming agent, disintegrating agent or antifreeze agent (paragraphs [0010]-[0012]). Qiaoli et al. teach suitable carriers/adjuvants include polyethylene glycol (paragraph [0017]). Qiaoli et al. teach the fungicidal composition is in the form of a wettable powder, water dispersible granule or suspension (para [0022]).
Qiaoli et al. teach the composition has high activity to control rice blast, powdery mildew, sheath blight, fusarium wilt (abstract; para [0123]). Qiaoli et al. teach the mixture was used to treat powdery mildew of what (para [0050]). Qiaoli et al. teach an exemplary composition comprising 25% by weight metconazole and jinggangmycin of the total content of the fungicidal composition, wherein the rest is a carrier (example 1). Qiaoli et al. teach administering the composition to control rice blast (para [0123]), and rice sheath blight (para [0126]). Qiaoli et al. teach metconazole is known to have activity against 
	While Qiaoli et al. teach the combination of “metconazole” with jinggangmycin, Qiaoli et al. do not expressly disclose ipconazole with jinggangmycin. 
	Chao et al. teach the use of synergistic combinations of active agents, wherein one of the active agent is a benzotriazole compound (title). Chao et al. teach ipconazole and metconazole as alternative benzotriazoles (abstract). Cho et al. teach the active agents as part of a composition comprising an excipient to give a wettable powder. Chao et al. teach the benzotriazole combinations were synergistically active in preventing and controlling powdery mildew. Chao et al. teach a preferable composition comprising 28%, 42%, 52% or 56% by weight of the active agents including metconazole.
	Everts et al. teach the use of 14 fungicides for the treatment of fusarium wilt, wherein Everts et al. found that metconazole and ipconazole significantly reduced the progression of the disease compared to the non-treated inoculated controls (p.116, last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ipconazole with jinggangmycin. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Combining two or more active agents for the treatment of powdery mildew or fusarium wilt was known before the effective filing date of the claimed invention. Additionally, the combination of jinggangmycin with metconazole (a species of a benzotriazole) was known before the effective filing date for synergistically controlling powdery mildew or fusarium wilt. In addition, the combination of benzotriazoles 
It would have been obvious to combine jinggangmycin with ipconazole because they have each been used as part of a composition to synergistically control powdery mildew or fusarium wilt. Furthermore, jinggangmycin has been used with metconazole, which is an alternative species of benzotriazoles. In addition, Qiaoli et al. teach jinggangmycin is added to metconazole (a triazole) as part of an effort to increase the bioactivity of the metconazole while also preventing the development of resistance known to occur upon administering metconazole alone. Thus, one having ordinary skill in the art would have been motivated to add jinggangmycin to a composition comprising ipconazole is recognized as an alternative species of benzotriazoles, and has similar activity towards powdery mildew and fusarium wilt. 
Alternatively, one having ordinary skill in the art would have been motivated to substitute the metconazole of Qiaoli et al. with ipconazole because both Chao et al. and Everts et al. recognize metconazole and ipconazole as alternative species of benzotriazoles having activity to control powdery mildew or fusarium wilt. 
The ordinary artisan would have had a reasonable expectation of success because Everts et al. teach both metconazole and ipconazole are both highly biologically active against Fusarium wilt.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,949,479 in view of Chao et al. and Everts et al. (cited above).
The claims of the ‘479 Patent are directed towards a method of using a pesticide composition for preventing and controlling fusarium head blight comprising a step of administering the pesticide composition to grain crops infected or to be infected by fungi of Fusarium, wherein the pesticide composition comprises 1-500 parts of jinggangmycin: 1-20 parts of metconazole by weight (claim 1). Claim 4 of the ‘979 Patent recites the pesticide composition comprises a carrier and/or an acceptable adjuvant, wherein the mixture of jinggangmycin and metconazole is 0.1 to 90% of the total weight of the pesticide composition (claim 4); or 10 to 75% of the total weight of the composition (claim 5); or 26 to 58% of the total weight of the composition (claim 6). Claim 7 recites the form of pesticide composition is a suspending agent, an emulsion in water, a microemulsion, a wettable powder or a water-dispersible granule (claim 7). Claim 8 recites the carrier is selected from the group consisting of water, attapulgite, kaolin and light calcium carbonate. Claim 9 recites the adjuvant includes polyethylene glycol. Claim 10 recites the fusarium head blight is wheat scab and barley scab of triticeae crops caused by fusarium pathogenic fungi. Claim 11 recites the wheat scab and barley scab are bud rot, seedling blight, ear rot or ear blight. 
While the claims of the ‘479 Patent teach the combination of “metconazole” with jinggangmycin, the claims do not expressly disclose ipconazole with jinggangmycin.
	Everts et al. and Chao et al. teach as discussed above.
	The obviousness rational is the same as discussed above.
	Thus, claims 1-8 are prima facie obvious over claims 1-11 of the 479 Patent.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,588,316 in view of Qiaoli et al., Chao et al. and Everts et al. (cited above).

The claims of the reference Patent is directed towards a process for administering a pesticide composition on crops comprising a step of administering the pesticide composition to a subject with a fusarium head blight, wherein the pesticide composition comprises jinggangmycin and tebuconazole in a weight ratio of (1-150):(1-30) by weight. 
While the claims of the reference Patent teach the combination of “tebuconazole” with jinggangmycin, the claims do not expressly disclose ipconazole with jinggangmycin. The claims of the reference Patent do not expressly disclose the fungicidal composition adjuvants (claims 7, 8) or preparation form (instant claim 6).
	Qiaoli et al. teach as discussed above.
	Chao et al. further teach tebuconazole as an alternative benzodiazole to ipconazole and metconazole (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ipconazole with jinggangmycin. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The skilled artisan would have been motivated to combine ipconazole and jinggangmycin because the reference Patent teaches the combination of jinggangmycin with tebuconazole, wherein tebuconazole and ipconazole are structurally similar triazoles and both have similar fungicidal activity. From the 
The ordinary artisan would have had a reasonable expectation of success in combining ipconazole with jinggangmycin because Everts et al. teach using ipconazole for treating Fusarium wilt, and because the reference Patent already teach the combination of jinggangmycin with the structurally/functionally similar tebuconazole for the treatment of Fusarium wilt.  
One having ordinary skill in the art would have had a reasonable expectation of using ipconazole and jinggangmycin to treat fusarium wilt, whether the fusarium wilt is on wheat or barley or watermelon, because Everts et al. teach ipconazole is active against fusarium wilt. 
The skilled artisan would have been motivated to prepare the fungicide composition as a wettable powder, suspension, or water-dispersible granule; and wherein the adjuvant is polyethylene glycol because Qiaoli et al. teach formulating the pesticide combination of jinggangmycin with a triazole as a wettable powder, suspension, or water-dispersible granule; and wherein the adjuvant is polyethylene glycol. 
Thus, claims 1-8 are prima facie obvious over claims 1-3 of the reference Patent and the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623